Pfeifer, J.,
concurring in part and dissenting in part.
{¶ 71} The majority opinion states that “[i]n the case before us, the narrow issue is whether the standard of appellate review of an R.C. 2711.02(B) stay order is de novo or for abuse of discretion when the underlying issue is whether the arbitration clause is unenforceable because of alleged unconscionability.” ¶ 31. I concur with the conclusion in the majority opinion that “[t]he court of appeals correctly identified de novo as the standard of review for a determination of whether an arbitration agreement is unconscionable and is therefore unenforceable.” I dissent, however, from the majority opinion’s subsequent conclusion that the trial court “incorrectly applied that standard in this case.” ¶ 38. I believe that only the narrow legal issue is before us and that we should not reach beyond that issue to make a factual determination. Because the court of appeals applied the proper standard, I would affirm its decision.